The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received July 22, 2022, amending Claims 1, 3, 8, and 13.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driving mechanism” in Claims 1, 13, and 19, “adjusting component” in Claims 1-5, 7-10, 14-17, and 19, “pressure unit” in Claim 1, “magnetic unit” in Claim 18, and “mopping device” in Claims 19 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 8, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briscoe US 6,425,169 (hereafter Briscoe).

Regarding Claim 1, Briscoe anticipates:
1. (Currently amended) A turntable structure (brush/pad assembly 200), applied to a cleaning robot comprising a cleaning piece (brush 228) and a driving mechanism (working-head driving arrangement 140), the turntable structure comprising:
a cleaning turntable (attachment 200) having a first side (side with brush 228, Figure 17) and a second side (side with central portion 204, Figure 17) facing away from the first side, the first side being configured to be connected with the cleaning piece (Figure 17);
an adjusting component (drive member 216) slidably connected with the cleaning turntable along a target direction (vertically, Figure 17) and located on the second side of the cleaning turntable (Figure 17), the adjusting component having a side (side with central cylindrical shaft 218) far away from the cleaning turntable which is configured to be connected with the driving mechanism to rotate the cleaning turntable, wherein the target direction is parallel to a rotating shaft of the cleaning turntable (Figures 11 and 17);
a pressure unit (compression spring 226) provided between the cleaning turntable and the adjusting component and capable of pressing against the cleaning turntable (Figure 17); and
a first limiting structure (interface structure shown in Figure 17) configured to limit a sliding distance of the cleaning turntable relative to the adjusting component along the target direction (Figure 13);
wherein the first limiting structure comprises:
a limiting block (hexagonal drive head 220); and 
a limiting groove (blind bore 206) receiving the limiting block and limiting a moving distance of the limiting block along the target direction (with lower surface 208 of blind bore 206); 
wherein, 
the limiting block is provided on the adjusting component (Figure 17), the limiting groove is defined on the cleaning turntable (Figure 17); or 
the limiting block is provided on the cleaning turntable, and the limiting groove is defined on the adjusting component (not selected).

Regarding Claim 2, Briscoe anticipates:
2. (Original) The turntable structure according to claim 1, further comprising a second limiting structure (as shown in Figure 17, the hexagon shape creates six limiting structures) configured to prevent a relative rotation between the adjusting component (drive member 216) and the cleaning turntable (attachment 200).

Regarding Claim 3, Briscoe anticipates:
3. (Currently amended) The turntable structure according to claim 2, wherein: 






the second limiting structure (as shown in Figure 17, the hexagon shape creates six limiting structures) comprises: 
a first limiting surface (six limiting surfaces of hexagonal drive head 220 shown in Figure 17) on the adjusting component (drive member 216); and 
a second limiting surface (six limiting surfaces on blind bore 206 shown in Figure 17) on the cleaning turntable (attachment 200), the first limiting surface and the second limiting surface cooperating with each other to prevent a relative rotation between the adjusting component and the cleaning turntable (shown in Figure 17).

Regarding Claim 4, Briscoe anticipates:
4, (Original) The turntable structure according to claim 3, wherein the cleaning turntable (attachment 200) defines a first accommodating cavity (cavity of blind bore 206) for receiving the adjusting component (drive member 216), the adjusting component is slidably connected with an inner wall of the first accommodating cavity along the target direction (vertical, shown in Figure 17);
wherein,
the limiting block (hexagonal drive head 220) is protruded (radially, Figure 15) from the adjusting component (drive member 216), and the limiting groove (blind bore 206) is defined in the inner wall of the first accommodating cavity (Figure 17); or the limiting groove is defined on the adjusting component, and the limiting block is protruded from the inner wall of the first accommodating cavity (not selected); and
the first limiting surface (six limiting surfaces of hexagonal drive head 220 shown in Figure 17) is formed on an outer surface of the adjusting component (Figures 15 and 17), and the second limiting surface (six limiting surfaces on blind bore 206 shown in Figure 17) is formed on the inner wall of the first accommodating cavity (Figure 17).

Regarding Claim 8, Briscoe anticipates:
8. (Currently amended) The turntable structure according to claim [[3]]1, wherein the cleaning turntable (attachment 200) comprises: 
a first accommodating cavity (cavity of blind bore 206) for receiving the adjusting component (drive member 216), the first accommodating cavity having an opening (topmost opening of blind bore 206, Figure 17), the adjusting component being slidably connected with an inner wall of the first accommodating cavity along the target direction (vertical, shown in Figure 17; and
a stopper (spring retaining clip 214) located at the opening of the first accommodating cavity and extended into the first accommodating cavity (Figure 14);
wherein,
the first limiting structure (interface structure shown in Figure 17) is formed by the stopper, a wall surface of the first accommodating cavity and a bottom of the first accommodating cavity (when assembled as shown in Figure 17, drive member 216 is captured by the spring retaining clip inside cavity formed by the cavity and lower surface of the blind bore 206).

Regarding Claim 11, Briscoe anticipates:
11. (Original) The turntable structure according to claim 3, wherein the first limiting surface (six limiting surfaces of hexagonal drive head 220 shown in Figure 17) and the second limiting surface (six limiting surfaces on blind bore 206 shown in Figure 17) are non-cylindrical (hexagonal, Figure 17).

Regarding Claim 12, Briscoe anticipates:
12. (Original) The turntable structure according to claim 11, wherein the first limiting surface (six limiting surfaces of hexagonal drive head 220 shown in Figure 17) and the second limiting surface (six limiting surfaces on blind bore 206 shown in Figure 17) are portions of a cylinder with a regular polygon cross section (hexagonal, Figure 17).

Regarding Claim 19, Briscoe anticipates:
19. (Original) A mopping device (surface working head arrangement, Figure 2) comprising:
the turntable structure (brush/pad assembly 200) according to claim 1; and
a driving mechanism (working-head driving arrangement 140) configured to drive the adjusting component (drive member 216) of the turntable structure to rotate the cleaning turntable (attachment 200) of the turntable structure.

Regarding Claim 20, Briscoe anticipates:
20. (Original) A robot (cleaning machine) comprising the mopping device (surface working head arrangement, Figure 2) according to claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briscoe US 6,425,169 (hereafter Briscoe).

Regarding Claim 5, Briscoe teaches:

5. (Original) The turntable structure according to claim 4, wherein the cleaning turntable (attachment 200) comprises: 
a first turntable housing (cylindrical central portion 204) having a first end, the first end defining a groove (Figure 17); and 
a limiting plate (annular support plate 202) connected to the first end of the first turntable housing to form the first accommodating cavity (cavity of blind bore 206, Figure 13)(see discussion below); 
wherein, 
the limiting block (hexagonal drive head 220) is formed on the outer surface of the adjusting component (drive member 216), and the limiting groove (blind bore 206) is defined by portion of an inner surface of the first turntable housing and portion of an upper surface of the limiting plate; and 
the second limiting surface (six limiting surfaces on blind bore 206 shown in Figure 17) is formed on an inner surface of the first turntable housing.

	Briscoe discloses substantially all the limitations of the claim(s) except for the first turntable housing (cylindrical central portion 204) and limiting plate (annular support plate 202) are formed integrally as best shown in Figure 13.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form these parts as separate parts that are secured to each other to form a substantially identical configuration with the motivation to simplify the manufacturing process of the parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 6, Briscoe teaches:
6. (Original) The turntable structure according to claim 5, wherein the limiting plate (annular support plate 202) and the first end of the first turntable housing (cylindrical central portion 204) are clamped or threaded together (see discussion below).

As presented in Claim 5, Briscoe discloses substantially all the limitations of the claim(s) except for the first turntable housing (cylindrical central portion 204) and limiting plate (annular support plate 202) are formed integrally as best shown in Figure 13.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form these parts as separate parts that are secured to each other to form a substantially identical configuration.  That being said, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effectively filed to employ common knowledge part joining solutions such as clamping or threading parts together, since applicant has not disclosed that his solution is unique or solves any stated problem.

Regarding Claim 7, Briscoe teaches:
7. (Original) The turntable structure according to claim 4, wherein the cleaning turntable (attachment 200) comprises: 
a second turntable housing (cylindrical central portion 204); and 
a turntable bottom plate (annular support plate 202) having a third side and a fourth side facing away from the third side (Figure 17), the third side being fixed to a bottom of the second turntable housing to form the first accommodating cavity cavity (cavity of blind bore 206, Figure 13)(see discussion below), the fourth side being far away from the second turntable housing and configured to be connected with the cleaning piece (brush 228); 
wherein, 
the limiting block (hexagonal drive head 220) is formed on the outer surface of the adjusting component (drive member 216), the second turntable housing forms an upper groove wall (top of wall, Figure 13) of the limiting groove (blind bore 206), and the turntable bottom plate forms a lower groove wall (lower portion of wall, Figure 13) of the limiting groove; and 
the second limiting surface (six limiting surfaces on blind bore 206 shown in Figure 17) is formed on an inner surface of the second turntable housing.

	Briscoe discloses substantially all the limitations of the claim(s) except for the first turntable housing (cylindrical central portion 204) and limiting plate (annular support plate 202) are formed integrally as best shown in Figure 13.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form these parts as separate parts that are secured to each other to form a substantially identical configuration with the motivation to simplify the manufacturing process of the parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 9, Briscoe teaches:
9. (Original) The turntable structure according to claim 3, further comprising:
a connection portion provided on the second side of the cleaning turntable; and
a second accommodating cavity defined on the adjusting component and configured to receive the connection portion, the connection portion being slidably connected with an inner wall of the second accommodating cavity along the target direction;
wherein,
the first limiting surface is formed on the inner wall of the second accommodating cavity, and the second limiting surface is formed on an outer surface of the connection portion (see discussion below).

Briscoe discloses substantially all the limitations of the claim(s) except that the mating hexagonal shaped parts are located in a reverse scenario.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely reverse the location of the cavity and mating protrusions with a motivation to merely prefer a reversed yet similar arrangement, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 10, Briscoe teaches:
10. (Original) The turntable structure according to claim 9, wherein a cross-section of the connection portion and a cross-section of the second accommodating cavity of the adjusting component are regular polygons (hexagonal, Figure 17).

 	Allowable Subject Matter
Regarding Claims 13-18, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed July 22, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 2, 19, and 20 under Zhu CN 106667382 A have been fully considered and are persuasive, therefore, the rejection has been withdrawn.  As necessitated by amendment, rejections under Briscoe US 6,425,169 have been made.

Applicant’s arguments with respect to claim(s) 1, 2, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723